      Case 1:20-cv-03611-JGK Document 101 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 1199SEIU UNITED HEALTHCARE WORKERS EAST,

                                       Petitioner,
                       v.                       Civil Action No. 20-cv-03611
PSC COMMUNITY SERVICES, NEW PARTNERS,
INC. D/B/A PARTNERS IN CARE, STELLA ORTON
HOME CARE AGENCY, RICHMOND HOME NEEDS,
SUNNYSIDE HOME CARE PROJECT, SUNNYSIDE
CITYWIDE HOME CARE, FAMILY HOME CARE OF NOTICE OF MOTION
BROOKLYN AND QUEENS, CARE AT HOME, TO DISMISS
CHINESE-AMERICAN PLANNING COUNCIL HOME
ATTENDANT      PROGRAM,      UNITED     JEWISH
COUNCIL OF THE EAST SIDE HOME ATTENDANT
SERVICE     CORP.,    THE     FIRST   CHINESE
PRESBYTERIAN COMMUNITY AFFAIRS HOME
ATTENDANT CORP., AZOR HOME CARE,
BUSHWICK STUYVESANT HEIGHTS HOME
ATTENDANT,      INC.,      CABS     HOMECARE,
RIVERSPRING LICENSED HOMECARE SERVICES
AGENCY, INC., ST. NICHOLAS HUMAN SUPPORTS
CORP., WARTBURG, ALLIANCE FOR HEALTH,
INC., REGION CARE, INC., SPECIAL TOUCH HOME
CARE SERVICES, INC., RAIN, INC., PRESTIGE
HOME CARE, INC., PRESTIGE HOME ATTENDANT,
INC. D/B/A ALL SEASON HOME ATTENDANT,
PERSONAL TOUCH HOME CARE OF N.Y., INC.,
PRIORITY HOME SERVICES, PREMIER HOME
HEALTH      CARE,    INC.,    BRONX     JEWISH
COMMUNITY COUNCIL HOME ATTENDANT
SERVICES,    CIDNY     INDEPENDENT      LIVING
SERVICES, HOME CARE SERVICES FOR
INDEPENDENT LIVING, NEW YORK
FOUNDATION FOR SENIOR CITIZENS HOME
ATTENDANT SERVICES, COOPERATIVE HOME
CARE ASSOCIATES, RISEBORO HOME CARE, INC.,
FEGS HOME ATTENDANT SERVICES, HOME
HEALTH     MANAGEMENT         SERVICES,   INC.,
SCHOOL SETTLEMENT HOME ATTENDANT
CORP.,    ROCKAWAY        HOME    ATTENDANT,
BRONXWOOD HOME FOR THE AGED, INC.,
ACCENTCARE OF NY, INC., ISABELLA VISITING
CARE, INC., SOCIAL CONCERN COMMUNITY
DEVELOPMENT CORP., ABC HEALTH SERVICES
REGISTRY,     ALLIANCE      HOME     SERVICES,
         Case 1:20-cv-03611-JGK Document 101 Filed 06/29/20 Page 2 of 2



 collectively identified by the Arbitrator as the “HOME
 HEALTH CARE AGENCIES”,

                                              Respondents.



       Please take notice herein that the undersigned shall move this Court, before the Honorable

John G. Koeltl, at the United States Courthouse for the Southern District of New York, located at

500 Pearl Street, New York, New York, 10007, on such date and at such time as the Court shall

determine, for an Order dismissing the Petition due to lack of subject matter jurisdiction, or

alternatively, to stay any confirmation with respect to Former Employees.

       WHEREFORE, the Plaintiffs respectfully request that this case be dismissed for lack of

subject matter jurisdiction, or alternatively, stayed with respect to Former Employees.

Dated: New York, New York
       June 29, 2020
                                                     VIRGINIA & AMBINDER, LLP

                                             By:          /s/ LaDonna M. Lusher       .
                                                     LaDonna M. Lusher, Esq.
                                                     Kara S. Miller, Esq.
                                                     Michele A. Moreno, Esq.
                                                     Alanna R. Sakovits, Esq.
                                                     40 Broad Street, 7th Floor
                                                     New York, New York 10004
                                                     llusher@vandallp.com
                                                     Tel: (212) 943-9080
                                                     Fax: (212) 943-9082



TO:    All counsel of record (via ECF)
